Case: 18-10673     Date Filed: 01/15/2019   Page: 1 of 15


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-10673
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:15-cv-00753-MHC


P&K RESTAURANT ENTERPRISE, LLC,
d.b.a. Lacura Bar & Bistro,
ALONZO A. ROSS,
LAMARCUS K. ALLISON,

                                                   Defendants-Counter Claimants-
                                                   Appellants,

                                       versus

SHATRAILIA JACKSON,
Individually and on behalf of all others similarly situated
who consent to their inclusion in a collective action,

                                                   Plaintiff - Counter Defendant -
                                                   Appellee.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (January 15, 2019)
               Case: 18-10673      Date Filed: 01/15/2019      Page: 2 of 15


Before JILL PRYOR, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:

       Shatrailia Jackson worked as a server at Lacura Bar & Bistro,1 a cash-only

nightclub in Atlanta, from April 2014 to February 2015. A jury awarded her $6,308

for unpaid minimum wages under the Fair Labor Standards Act, and the district court

awarded an additional $6,308 in liquidated damages, $2,764.64 in costs, and

$116,129.56 in attorneys’ fees. Lacura now contends that the jury’s verdict was

unsupported by the evidence, that liquidated damages were inappropriate, and that

the attorneys’ fees were excessive. We affirm.

                                              I.

       Jackson began working as a server at Lacura in April 2014 and held that

position until February 2015. Her schedule varied over time, ranging from two to

three days per week during the first month to three to four days per week thereafter.

Shifts generally lasted 7.5 hours each, stretching roughly from 8:30pm to 4:00am.

Lacura did not record the tips its servers made, did not issue paychecks or paystubs,

did not issue tax documents to employees, and did not use a time clock. It operated

as a cash-only business and lacked traditional employment records.




1
 The jury found that Jackson was an employee of P&K Restaurant Enterprise (Lacura’s parent
corporation), Alonzo Ross, and Lamarcus Allison. Neither party challenges these determinations
on appeal and this opinion refers to the employers collectively as “Lacura.”

                                              2
                Case: 18-10673        Date Filed: 01/15/2019       Page: 3 of 15


       Jackson testified that when she was hired her boss told her that she “would be

getting paid $25 per shift” and she could keep her tips. She estimated that she earned

around $100 each night in tips. But—according to Jackson—no one ever discussed

the tip credit reduction to the minimum wage with her, her boss did not use the phrase

“tip credit” at all, and she was never told that her tips were going to be counted as

wages.2 Nor did Lacura post any notices about the FLSA, the minimum wage, or

the tip credit reduction.

       Jackson further testified at trial that Lacura did not consistently pay her the

promised $25 per shift. Instead, Jackson claimed that she was not paid anything

“about half the time” and that she received $25 “a few times” and $20 “a couple

times.” This testimony was in tension with the testimony of other Lacura employees,

who said that everyone was paid each night.

       Jackson filed a complaint on March 13, 2015, asserting three counts: failure

to pay Jackson the minimum wage under the FLSA; failure to pay individuals

similarly situated to Jackson the minimum wage under the FLSA (a collective action

claim); and retaliation. Jackson voluntarily dismissed her retaliation claim shortly

before trial, and it is unclear what became of the collective action claim (neither


2
  The testimony on this point was unclear. On cross-examination, Jackson admitted that she “knew
that the tips” she received “were going to be part of compensation.” As Lacura notes, that
statement could be interpreted as an admission that Lacura informed her that tips would be counted
toward her minimum wage. Viewing the evidence in the light most favorable to the verdict,
however, the jury also could have interpreted this statement merely to reflect the fact that Jackson
knew that she would receive tips.
                                                 3
              Case: 18-10673      Date Filed: 01/15/2019   Page: 4 of 15


party raises any argument here regarding that claim). After a jury trial, the district

court accepted the jury’s verdict of $6,308 in damages and denied Lacura’s motion

for judgment as a matter of law. The district court then added an additional $6,308

in liquidated damages and awarded attorneys’ fees and costs of $118,894.20. Lacura

now appeals, arguing that the jury verdict was unsupported by the evidence, that

liquidated damages were improper, and that the amount of attorneys’ fees was

disproportionate to the result in this case.

                                           II.

      We review a district court’s denial of a motion for judgment as a matter of

law de novo. Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1306 (11th

Cir. 2013). Judgment as a matter of law is appropriate only if “a reasonable jury

would not have a legally sufficient evidentiary basis” to find in favor of the

nonmoving party. Fed. R. Civ. P. 50(a)(1). We will affirm the district court’s denial

unless “the facts and inferences point overwhelmingly in favor” of Lacura, “such

that reasonable people could not arrive at a contrary verdict.” Ash v. Tyson Foods,

Inc., 664 F.3d 883, 892 (11th Cir. 2011) (quoting Goldsmith v. Bagby Elevator Co.,

513 F.3d 1261, 1275 (11th Cir. 2008)).

      Liquidated damages are generally mandatory once a minimum wage violation

is established, but a court may decline to award such damages if it is satisfied that

the employer acted in good faith and upon reasonable grounds to believe its practices


                                               4
              Case: 18-10673     Date Filed: 01/15/2019   Page: 5 of 15


were lawful. See Spires v. Ben Hill Cty., 980 F.2d 683, 689 (11th Cir. 1993). The

questions of good faith and reasonable grounds are mixed questions of fact and law

with both subjective and objective components, and we review those questions “de

novo to the extent they involve application of legal principles to established facts,

and for clear error to the extent they involve an inquiry that is essentially factual.”

Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562, 1566 (11th Cir. 1991) (quoting Bratt

v. Cty. of Los Angeles, 912 F.2d 1066, 1071 (9th Cir. 1990)). “Once the employer

has demonstrated its good faith and reasonable belief, the district court’s refusal to

award liquidated damages is reviewed for abuse of discretion.” Id.

      Prevailing FLSA plaintiffs are “automatically entitled to attorneys’ fees and

costs.” Dale v. Comcast Corp., 498 F.3d 1216, 1223 n.12 (11th Cir. 2007) (citing

29 U.S.C. § 216(b)). Once a plaintiff has prevailed, the “determination of a

reasonable fee pursuant to section 216(b) of the Fair Labor Standards Act is left to

the sound discretion of the trial judge and will not be set aside absent a clear abuse

of discretion.” Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1543 (11th

Cir. 1985).

                                         III.

      Lacura challenges the jury’s verdict, the liquidated damages award, and the

amount of attorneys’ fees the district court granted. We address each of these

challenges in turn.


                                          5
               Case: 18-10673        Date Filed: 01/15/2019      Page: 6 of 15


       A. Jury Verdict

       The jury found that Lacura failed to pay Jackson the minimum wage and

awarded $6,308 in damages. Lacura contends that the “evidence established that as

a matter of law, the jury could not find” that Lacura failed to pay Jackson as a tipped

employee under the FLSA. This argument fails because Jackson testified that she

was never notified that tips would be counted as wages (as required by the FLSA)

and that she was not always paid, and the jury was entitled to believe that testimony.

       The federal minimum wage is $7.25 per hour. See 29 U.S.C. § 206(a)(1)(C).3

For tipped employees, however, an employer may credit the employee’s tips toward

the minimum wage. See id. § 203(m). An employer may not take a tip credit unless,

among other requirements, the employee “has been informed by the employer of the

provisions” of the FLSA pertaining to the tip credit. Id. § 203(m)(2)(A); see also

Kubiak v. S.W. Cowboy, Inc., 164 F. Supp. 3d 1344, 1355 (M.D. Fla. 2016) (“If an

employer fails to satisfy any of these preconditions, the employer may not claim the

tip credit, regardless of whether the employee suffered actual economic harm as a

result.”). And even if the employer qualifies to take a tip credit, it may still credit



3
  At trial, Lacura argued that it was not subject to the FLSA’s minimum wage provisions because
its annual gross sales were less than $500,000. See 29 U.S.C. § 203(s)(1)(A)(ii) (defining
“enterprise engaged in commerce or in the production of goods for commerce” to require the
enterprise to have “annual gross volume of sales made or business done . . . not less than
$500,000”). Because of Lacura’s shoddy recordkeeping, Jackson used various liquor receipts,
labor costs, and the like to argue that Lacura’s sales exceeded $500,000. The jury found in favor
of Jackson on this point and Lacura has not appealed that aspect of the verdict.
                                               6
             Case: 18-10673     Date Filed: 01/15/2019   Page: 7 of 15


only $5.12 per hour toward the employee’s wage—in other words, the employer

must pay a tipped employee at least $2.13 per hour, regardless of how much money

the employee earns in tips. See 29 U.S.C. § 203(m); 29 C.F.R. § 516.28(a)(3).

      The FLSA requires covered employers to maintain certain employee records:

      Every employer subject to any provision of this chapter or of any order
      issued under this chapter shall make, keep, and preserve such records
      of the persons employed by him and of the wages, hours, and other
      conditions and practices of employment maintained by him, and shall
      preserve such records for such periods of time, and shall make such
      reports therefrom to the Administrator as he shall prescribe by
      regulation or order as necessary or appropriate for the enforcement of
      the provisions of this chapter or the regulations or orders thereunder.

29 U.S.C. § 211(c); see also 29 C.F.R. § 516.2 (listing records and information

employers must keep).     For tipped employees, regulations require even more

detailed records, including weekly or monthly amounts of tips received, as well as

the amount “by which the wages of each tipped employee have been deemed to be

increased by tips as determined by the employer.” 29 C.F.R. § 516.28. The Supreme

Court has held that “where the employer’s records are inaccurate or inadequate,” an

employee “has carried out his burden if he proves that he has in fact performed work

for which he was improperly compensated and if he produces sufficient evidence to

show the amount and extent of that work as a matter of just and reasonable

inference.” Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687, 66 S. Ct. 1187,




                                         7
                Case: 18-10673        Date Filed: 01/15/2019        Page: 8 of 15


1192 (1946)4; see also Lamonica, 711 F.3d at 1315 (where employer fails to keep

time records, employee’s burden is “relaxed”). The burden then shifts to the

employer to prove “the precise amount of work performed” or to “negative the

reasonableness of the inference to be drawn from the employee’s evidence.” Mt.

Clemens, 328 U.S. at 687–88, 66 S. Ct. at 1192.

       Here, the jury had sufficient evidence to conclude that Lacura failed to pay

Jackson the minimum wage. Although Jackson testified that she made about $100

in tips each night, the jury could have credited her testimony that no one ever

discussed the tip credit provisions of the FLSA with her—and thus could have

concluded that Lacura was not entitled to take a tip credit at all. Lacura argues that

Jackson “was at the meeting where she was told the employees would receive their

tips as part of the minimum wage credit,” but that mischaracterizes the record; in the

portion of the record Lacura cites, Jackson states that she attended “[o]nly one”

mandatory employee meeting and that the topics of discussion were “our

performances of 2014 and the revenue of 2014.” Jackson, on the other hand, testified

that although she was aware that she would keep her tips, no one ever discussed the

tip credit provisions with her. See Kubiak, 164 F. Supp. 3d at 1354 n.16 (“To provide



4
  Congress rejected by statute another part of the Mt. Clemens decision, see Integrity Staffing Sols.,
Inc. v. Busk, 574 U.S. __, __, 135 S. Ct. 513, 519 (2014), but the quoted portion of Mt. Clemens
remains good law, see Tyson Foods, Inc. v. Bouaphakeo, 577 U.S. __, __, 136 S. Ct. 1036, 1047
(2016) (approving the quoted portion of Mt. Clemens and allowing “a representative sample to fill
an evidentiary gap created by the employer’s failure to keep adequate records”).
                                                  8
              Case: 18-10673      Date Filed: 01/15/2019   Page: 9 of 15


sufficient notice, the employer must inform its employees that it intends to treat tips

as satisfying part of the employer’s minimum wage obligations.” (internal quotation

marks omitted)). The jury thus could have concluded that Lacura was statutorily

ineligible to claim any tip credit.

      Moreover, even if Lacura could claim a tip credit, that would not eliminate its

liability because Jackson also testified that “about half the time” she was not paid

anything at all. As explained above, employers claiming a tip credit still must

directly pay their tipped employees at least $2.13 an hour. Lacura’s contention that

“all the other tipped employees testified that they were paid $25 per shift” misses

the mark, because the jury could have disbelieved “all the other tipped employees”

and believed Jackson. See Lamonica, 711 F.3d at 1312 (collecting cases and noting

that, in assessing a motion for judgment as a matter of law, courts do not make

credibility determinations, do not weigh the evidence, and disregard all evidence

favorable to the moving party that the jury was not required to believe).

      In sum, Jackson presented sufficient evidence for the jury to conclude that

Lacura failed to pay her the minimum wage.

      B. Liquidated Damages

      “Any employer who violates” the minimum wage provision “shall be liable

to the employee or employees affected in the amount of their unpaid minimum

wages, or their unpaid overtime compensation, as the case may be, and in an


                                           9
             Case: 18-10673    Date Filed: 01/15/2019   Page: 10 of 15


additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). But “if the

employer shows to the satisfaction of the court that the act or omission giving rise

to” an action to recover unpaid minimum wages under the FLSA “was in good faith

and that he had reasonable grounds for believing that his act or omission was not a

violation of the Fair Labor Standards Act,” then “the court may, in its sound

discretion, award no liquidated damages.” Id. § 260. In conjunction, these two

provisions mean that “liquidated damages are mandatory absent a showing of good

faith.” Spires, 980 F.2d at 689 (quoting Joiner v. City of Macon, 814 F.2d 1537,

1539 (11th Cir. 1987)). “An employer who seeks to avoid liquidated damages bears

the burden of proving that its violation was both in good faith and predicated upon

such reasonable grounds that it would be unfair to impose upon him more than a

compensatory verdict.” Id. (internal quotation marks omitted).

      Lacura barely attempts to demonstrate good faith, opting instead to argue that

its violation “cannot be willful” because Jackson “was paid more than the minimum

wage.” This argument is essentially a denial of liability and amounts to an attempt

to relitigate the jury’s verdict. Even putting to one side the fact that a good-faith

finding would merely have allowed the district court to exercise discretion and waive

liquidated damages, the district court’s finding that Lacura failed to make such a

showing is on firm foundation: Lacura kept no payroll records, produced no

evidence that it sought or relied upon legal guidance, and did not even track how


                                         10
               Case: 18-10673       Date Filed: 01/15/2019      Page: 11 of 15


much money its employees were making in tips. In light of this, and because “[e]ven

inexperienced businessmen cannot claim good faith when they blindly operate a

business without making any investigation as to their responsibilities under the labor

laws,” Barcellona v. Tiffany English Pub, Inc., 597 F.2d 464, 469 (5th Cir. 1979),5

the district court was correct to award liquidated damages in an amount equal to the

jury’s verdict.

       C. Attorneys’ Fees

       In an action to recover unpaid minimum wages, the court “shall, in addition

to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s

fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b). We

have explained that prevailing FLSA plaintiffs are “automatically entitled to

attorneys’ fees,” Dale, 498 F.3d at 1223 n.12, and the “determination of a reasonable

fee pursuant to” § 216(b) “is left to the sound discretion of the trial judge and will

not be set aside absent a clear abuse of discretion.” Kreager, 775 F.2d at 1543.

       “The starting point for determining a reasonable fee award is multiplying the

number of attorney hours reasonably expended by a reasonable hourly rate.”

Andrews v. United States, 122 F.3d 1367, 1375 (11th Cir. 1997) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939 (1983)). Here, the district court

5
  Decisions of the former Fifth Circuit rendered before October 1, 1981 constitute binding
precedent in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).

                                               11
             Case: 18-10673     Date Filed: 01/15/2019    Page: 12 of 15


relied on submissions and affidavits from Jackson’s attorneys, another FLSA case

in the Northern District of Georgia, and its own knowledge and experience to

conclude that Jackson’s attorneys’ hourly rates were reasonable. See Duckworth v.

Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (plaintiff can establish

reasonableness of hourly rates “by producing either direct evidence of rates charged

under similar circumstances or opinion evidence of reasonable rates” (emphasis

omitted)). The district court next reviewed Jackson’s attorneys’ declaration and time

sheets and concluded that the number of hours expended—about 375—was

reasonable, “especially in light of” Lacura’s “obstreperous conduct and the case

having gone to trial.” Finally, the district court calculated the “lodestar” figure from

these figures and awarded the full amount.

      “A lodestar figure that is based upon a reasonable number of hours spent on a

case multiplied by a reasonable hourly rate is itself strongly presumed to be

reasonable.” Resolution Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1150

(11th Cir. 1993); see also Pennsylvania v. Del. Valley Citizens’ Council for Clean

Air, 478 U.S. 546, 564, 106 S. Ct. 3088, 3098 (1986). Here, Lacura has not pointed

to anything that overcomes that presumption. On appeal, as below, Lacura does not

specifically question the reasonableness of the hourly rate or the number of hours

expended, but asserts generally and conclusorily that $118,894.20 is an excessive

award for a case with a $6,308 jury verdict. While Lacura intimates that the number


                                          12
             Case: 18-10673     Date Filed: 01/15/2019   Page: 13 of 15


of hours spent was excessive in light of the scope of the litigation (a limited set of

depositions, summary judgment motions, and a two-day trial), “[g]eneralized

statements that the time spent was reasonable or unreasonable of course are not

particularly helpful and not entitled to much weight,” Norman v. Hous. Auth. of

Montgomery, 836 F.2d 1292, 1301 (11th Cir. 1988), and Lacura’s unadorned

assertion is a far cry from this Court’s instruction that objections concerning hours

should be “specific and ‘reasonably precise,’” Am. Civil Liberties Union of Ga. v.

Barnes, 168 F.3d 423, 428 (11th Cir. 1999) (quoting Norman, 836 F.2d at 1301).

      Moreover, whatever intuitive appeal Lacura’s proportionality argument may

have is undercut by City of Riverside v. Rivera, 477 U.S. 561, 106 S. Ct. 2686 (1986),

in which the Supreme Court rejected a proportionality argument for attorneys’ fees

awarded under 42 U.S.C. § 1988. Rivera’s reasoning is arguably even stronger in

FLSA cases, where the FLSA’s text renders attorneys’ fees mandatory. Compare

FLSA, 29 U.S.C. § 216(b) (“The court in such action shall, in addition to any

judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to

be paid by the defendant, and costs of the action.” (emphasis added)), with 42 U.S.C.

§ 1988(b) (“[T]he court, in its discretion, may allow the prevailing party, other than

the United States, a reasonable attorney’s fee as part of the costs . . . .” (emphasis

added)); see also James v. Wash Depot Holdings, Inc., 489 F. Supp. 2d 1341, 1347

(S.D. Fla. 2007) (“Fee awards . . . should not simply be proportionate to the results


                                         13
             Case: 18-10673     Date Filed: 01/15/2019   Page: 14 of 15


obtained by the Plaintiff.”); Tyler v. Westway Auto. Serv. Ctr., Inc., No. 02-61667-

CIV, 2005 WL 6148128, at *5 (S.D. Fla. Mar. 10, 2005) (noting that it is not

uncommon for fee requests to exceed the judgment in FLSA cases).

      To be sure, there is room to quibble with the district court’s decision to award

a fully compensatory fee here. The fee-to-judgment ratio is large. Additionally, the

district court’s statement that Jackson “was successful on all of her claims and

recovered the entirety of the damages sought at the outset of her trial” overlooks the

fact that two of the counts in Jackson’s initial complaint—a retaliation claim and a

collective action claim—did not make it to trial. Cf. Military Circle Pet Ctr. No. 94,

Inc. v. Cobb Cty., 734 F. Supp. 502, 505 (N.D. Ga. 1990) (reducing fees under §

1988 where, among other factors, two claims “did not even go [to] the jury”). Even

so, given the facts here—where the verdict exceeded the amount of damages Jackson

requested at trial; where Lacura’s cash-only policy and failure to keep records (in

violation of the FLSA) required factfinding investigations by Jackson to prove that

Lacura’s gross sales exceeded $500,000; where Lacura’s litigation conduct itself

added to the time Jackson’s attorneys had to spend on the case; where Lacura has

lodged no specific objections (below or on appeal) to either the rates or the hours

expended; and where the district court relied on the presumptively reasonable

lodestar method—we find no abuse of discretion in declining to reduce the lodestar

amount.


                                         14
            Case: 18-10673    Date Filed: 01/15/2019   Page: 15 of 15


                                    *        *   *

      We conclude that none of Lacura’s challenges warrants upsetting the

decision below. Accordingly, the judgment is

      AFFIRMED.




                                        15